COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 THE STATE OF TEXAS,                                           No. 08-16-00216-CR
                                                §
                             State,                               Appeal from the
                                                §
 v.                                                        County Criminal Court No. 1
                                                §
 DANIEL SALERNO,                                             of El Paso County, Texas
                                                §
                             Appellee.                         (TC# 20150C10059)
                                                §

                                                §

                                          ORD
                                            § ER

       The Court GRANTS the State’s third motion for extension of time to file the brief until

                                     ' EXTENSION OF TIME TO FILE THE
January 5, 2017. NO FURTHER MOTIONS FOR

STATE’S BRIEF WILL BE CONSIDERED BY'THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before January 5, 2017.

       IT IS SO ORDERED this 22nd day of November, 2016.

                                             PER CURIAM
Before McClure, CJ, Rodriguez, and Hughes, JJ.